Citation Nr: 0119792	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from June 1960 to October 1963 
and from February 1991 to July 1991.  The record also 
indicates that the veteran had interim Naval Reserve duty, 
including inactive duty for training on December 20, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Waco, Texas 
RO, which denied the veteran's claim of entitlement to 
service connection for coronary artery disease with 
myocardial infarction.  In May 1998, the veteran appeared at 
the Waco, Texas RO for a videoconference hearing before the 
undersigned Member of the Board in Washington, D.C.; a 
transcript of this hearing is also of record.

In September 1998 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  In 
May 2000, the veteran again appeared at the Waco, Texas RO 
for a videoconference hearing before the undersigned Member 
of the Board in Washington, D.C.; a transcript of this 
hearing is also of record.

In June 2000 the Board issued a decision denying entitlement 
to service connection for coronary artery disease, including 
myocardial infarction.  On February 8, 2001, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) issued an order that granted a joint motion for 
remand and to stay further proceedings, vacated the Board's 
June 2000 decision and remanded that matter to the Board for 
action in compliance with the motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's reserve service on December 20, 1986 was 
inactive duty for training as certified by the service 
department.

3.  During inactive duty training on December 20, 1986 the 
veteran sustained a myocardial infarction and was diagnosed 
with mild coronary artery disease.


CONCLUSION OF LAW

The veteran's coronary artery disease, to include myocardial 
infarction, was incurred during inactive duty for training.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.6(d)(1), 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records from the veteran's first period of 
active duty from June 1960 to October 1963 and subsequent 
service in the Naval Reserves are negative for complaints or 
findings related to coronary artery disease or myocardial 
infarction.  An electrocardiographic record dated in April 
1963 was noted to be within normal limits.

On VA examination in May 1977 the veteran's cardiovascular 
system was clinically evaluated as normal.

A discharge summary from the Dallas/Fort Worth Medical Center 
notes that the veteran was admitted on December 20, 1986.  He 
reported that he had developed an episode of nausea and 
diaphoresis in the morning, which subsided with rest, and 
recurred after lunch, associated with crushing retrosternal 
chest pain that lasted approximately 45 minutes.  He 
indicated that he was taken to the Naval Base clinic and 
treated with Nitroglycerin and the pain subsided.  It was 
noted that the veteran had no history of previous heart 
disease.  While hospitalized, the veteran developed a short 
run of nonsustained tachycardia.  Cardiac enzymes were 
indicative of acute myocardial infarction.  The veteran was 
discharged on December 27, 1986; the final diagnosis was 
acute inferior wall myocardial infarction, complicated with 
ventricular arrhythmia during the peri-infarct period.  
Cardiac catheterization was recommended.

In a document titled "Naval Speedletter" dated in December 
30, 1986, the Commanding Officer of the Naval Reserve 
Readiness Center was notified that the veteran was on 
inactive duty for training (drill) from 0730 to 1630 on 
December 20, 1986.  On that date he was sitting in a 
classroom, began to feel ill and hot, and stepped out of the 
classroom and collapsed.  He reported feeling nauseated, 
having shortness of breath, and feeling pressure over the 
chest.  It was noted that he had sustained a myocardial 
infarction or new onset of angina pectoris and that the 
estimated period of unfitness was for less than 30 days.  He 
had been hospitalized for one week, discharged to home on 
December 27, 1986, and returned to work as a Postmaster.

A discharge summary from Good Shepherd Medical Center dated 
in January 1987 notes that the veteran was admitted for 
cardiac catheterization, which revealed only mild disease 
present in the LAD and circumflex arteries with a 40 to 50 
percent lesion at the origin of the right coronary artery.  
Findings at discharge included mild coronary disease, with 
the most significant lesion being at the origin of the right 
coronary; however, none of the lesions present appeared to be 
flow limiting.  Findings also included normal left 
ventricular function with cavity obliteration, possibly 
hypertrophic myopathy, and normal resting left heart 
hemodynamics.  It was recommended that the veteran be 
counseled concerning modification of risk factors for 
progression of coronary disease.

In a letter dated in January 1987 from the Commanding Officer 
of the Naval Reserve Readiness Center, it was recommended 
that the veteran be placed on light duty status as a result 
of his recovering from a mild myocardial infarction.  It was 
further recommended that the veteran be re-evaluated in April 
1987.

On a June 1989 Report of Medical History, prepared in 
conjunction with a reenlistment examination for the Reserves, 
the veteran responded "yes" to having heart trouble, and it 
was noted that he had been hospitalized in December 1986 with 
mild myocardial infarction, and underwent a coronary 
angiography in January 1987 and the results showed mild 
coronary artery disease.  It was noted that he had been 
cleared to return to full activity by a cardiologist.  On a 
November 1990 report of an annual physical examination for 
his service in the Reserves, it was noted that the veteran 
had been physically cleared from his physician with regard to 
his cardiac status, and he had been asymptomatic and on no 
medications.  On a November 1990 Report of Medical History 
the veteran responded "yes" to having heart trouble, and it 
was noted that he had been hospitalized in December 1986 with 
mild myocardial infarction, and was released to full duty.

A service medical record notes that on February 7, 1991 the 
veteran was found to be physically qualified for recall.

A treatment record from the Naval Hospital at Millington, 
Tennessee dated March 13, 1991 notes that the veteran had 
stable angina after exertion that was easily controlled with 
Nitrostat spray.  He reported having an episode, three days 
prior, of nausea, vomiting, diaphoresis, and retrosternal 
pain to the jaw, which lasted for 10 minutes.  He reported 
feeling washed out afterwards and using 10 squirts of 
nitroglycerine.  He further reported feeling normal the past 
couple of days and had been tolerating regular activities.  
Angina was noted to be predictably brought on by a jog or 
brisk walk.  The veteran indicated that he was able to 
fulfill his job and do light yard work at his own pace 
without problems.  On March 14, 1991, the veteran underwent 
an exercise test, which had to be stopped due to fatigue, 
dyspnea and pain.  The impressions were "positive 
subjectively" with EKG changes and poor exercise tolerance.

A cardiac catheterization report from the Portsmouth Naval 
Hospital dated March 20, 1991 notes that the veteran suffered 
an inferior wall myocardial infarction in 1986 as a 
manifestation of coronary artery disease.  The conclusions 
were that he had atherosclerotic coronary artery disease, 
single vessel disease with 50 to 60 percent narrowing of the 
proximal left anterior descending artery, concentric left 
ventricular hypertrophy, and normal cardiovascular 
hemodynamics.  A Physical Evaluation Board was recommended.

A Medical Board report showed that the veteran was evaluated 
on March 29, 1991; diagnoses included atherosclerotic 
coronary artery disease and status post inferior myocardial 
infarction in 1986.  It was noted that the veteran had a 
history of coronary artery disease since 1986, and that at 
that time he suffered an inferior wall myocardial infarction.  
Catheterization in January 1987 was reported to show a 
20 percent narrowing of the proximal left anterior descending 
artery, no significant narrowing of the circumflex artery, 
and a 40 to 50 percent lesion at the origin of the right 
coronary artery.  On March 10, 1991 the veteran reportedly 
had an episode of anginal chest discomfort at rest, radiating 
to the left jaw, associated with diaphoresis, nausea, and 
vomiting, that did not respond as rapidly as usual to 
nitroglycerin spray.  It was noted that he sought medical 
attention on March 13, 1991 and at that time had no further 
discomfort.  He was exercised on an exercise treadmill test 
and reached five METS activity when he experienced his usual 
angina chest discomfort with non-diagnostic 
electrocardiographic changes.  He was referred for coronary 
arteriography at Portsmouth Naval Hospital, and underwent 
cardiac catheterization on March 20, 1991, which revealed 
normal cardiovascular hemodynamics and concentric left 
ventricular hypertrophy.  Following the catheterization, an 
echocardiogram was performed that confirmed the finding of 
marked concentric left ventricular hypertrophy with wall 
thickness of 15 mm.  It was felt that the ventricular 
hypertrophy made the 50 to 60 percent proximal left anterior 
descending lesion more physiologically significant by 
decreasing the coronary flow reserve in the vascular bed.  It 
was also noted that there might have been a component of 
vasospastic angina pectoris.  The veteran's cardiac status 
was found to be slightly compromised and the prognosis was 
good with therapy.  It was noted that ordinary physical 
activity did not cause the veteran fatigue, palpitations, 
dyspnea, or anginal pain, but he did have some angina with 
more strenuous activity.  His ordinary activity did not need 
to be restricted, but he was advised against severely 
strenuous activity.  The Medical Board opined that the 
veteran's medical condition interfered with the reasonable 
performance of his assigned duties, and on that basis, his 
case was referred to the Physical Evaluation Board for 
fitness for duty determination.

The preliminary findings of a Physical Evaluation Board 
convened in May 1991 showed that the veteran was found to be 
unfit for duty based on a diagnosis of atherosclerotic 
coronary artery disease, and that he had an inferior 
myocardial infarction which contributed to the 
atherosclerotic coronary artery disease.  The veteran was 
assigned a 30 percent disability rating based on the 
atherosclerotic coronary artery disease, and he was placed on 
the temporary disability retired list.

An October 1991 medical report from Good Shepherd Medical 
Center notes a final assessment of coronary artery disease 
with previous myocardial infarction.

In October 1991, the veteran submitted a claim for service 
connection for atherosclerotic coronary artery disease.

On VA examination in November 1991, the veteran reported 
having two heart attacks and residual scarlet fever 
complications, including heart trouble.  He alleged that 
while on duty in the Naval Reserves on December 20, 1986, he 
had a sudden onset of chest pain and sweating.  He was 
hospitalized from December 20 to December 27, 1986, and was 
diagnosed as having an inferior wall myocardial infarction.  
He subsequently had heart catheterization in January 1987 
that showed mild disease in the left anterior descending and 
circumflex arteries, and 40 to 50 percent lesion at the 
origin of the right coronary artery.  He reported that he was 
recalled to military service in February 1991 during Desert 
Storm operations, and was hospitalized at Millington Naval 
Hospital in March 1991 after complaining of severe chest 
pain.  He was referred to Portsmouth Naval Hospital for 
cardiac catheterization and was discharged from the hospital 
in April 1991.  He alleged that he had two severe anginal 
attacks since his hospitalization earlier in the year, and 
that the pain was finally relieved by Nitroglycerin spray, 
lying down, and resting.  He was not hospitalized after 
either of these episodes.  The diagnoses included 
atherosclerotic coronary artery disease, history of acute 
myocardial infarction in December 1986, history of 
rehospitalization because of severe chest pain in March 1991, 
anginal syndrome, cardiac status moderately impaired and 
prognosis fair, with continued treatment.

In a VA examination addendum dated in November 1991, the VA 
examiner noted that further review of the records showed that 
the veteran did have a second cardiac catheterization on 
March 20, 1991 at "Portsmouth Naval Hospital", and that it 
was noted in that report that the veteran had a single vessel 
disease, 50 to 60 percent narrowing of the proximal left 
anterior descending coronary artery with concentric 
hypertrophy of the left ventricle.

By rating action in July 1992, the RO denied service 
connection for the veteran's atherosclerotic heart disease, 
based on a finding that it pre-existed the veteran's 
activation to military service in February 1991, and that his 
treatment for angina pain resolved with no further 
discomfort, and his heart disease was not aggravated beyond 
the normal progression during his second period of active 
duty.

In a notice of disagreement received by the RO in August 
1992, the veteran reported that he was retired from the Navy, 
with 30 percent disability for his diagnosis of 
atherosclerotic heart disease.  He contended that his first 
heart attack occurred in December 1986 while on weekend drill 
status, and that he was hospitalized, treated, and eventually 
returned to duty.  He claimed that his second heart attack 
occurred in March 1991 during the period he was recalled to 
active duty in support of Operation Desert Storm.  He claimed 
that since being retired, he had experienced four additional 
episodes of angina pain, breathlessness, and tachycardia.

A private medical report from Good Shepherd Medical Center 
showed that the veteran was admitted to the hospital in 
October 1992 complaining of chest pain.  It was noted that he 
had been admitted in January 1987 and January 1990 for 
recurrent chest pain and cardiac catheterizations, and had 
been in good health until that afternoon when he was fishing 
and began having substernal chest pressure.  He denied any 
recent episodes of chest pain or change in exercise 
tolerance, and reported he was active without any 
limitations.  The assessment was prolonged chest pain with 
diaphoresis and associated syncope.  It was noted that the 
veteran might have had a coincident arrhythmia that self 
terminated and/or reverted after chest compressions, and he 
was admitted for observation.  In the discharge summary from 
Good Shepherd Medical Center, it was noted that the veteran's 
symptoms resolved spontaneously and he was admitted to 
Intermediate Care and myocardial infarction was ruled out.  
The principal diagnosis was angina.

In a narrative summary dated in December 1992, conducted at 
the R.L. Thompson Hospital at Carswell AFB, it was noted that 
the veteran had a history of coronary artery disease 
(inferior wall myocardial infarction) in 1986, with cardiac 
catheterizations in 1987 and 1990, an episode of unstable 
angina pectoris in March 1991, and an episode of unstable 
angina and syncope in October 1992.  A stress test was non-
diagnostic and stress echocardiography was reported as 
negative for myocardial ischemia in October 1992.  The 
veteran had been doing well with stable angina pectoris on 
medical therapy.  The final diagnoses included status post 
inferior wall myocardial infarction and hypertensive 
cardiovascular disease.  It was noted that the veteran was 
not qualified for world wide duty, due to the permanent 
condition of coronary artery disease and recurrent symptoms, 
and it was unlikely that his situation would improve.  
Medical retirement was advised.

Received in March 1993 by the RO was the veteran's 
Application for Correction of Military Record (DD Form 149) 
dated in January 1993, in which he requested that his 
atherosclerotic coronary artery disease be upgraded to 60 
percent, to include a history of substantial repeated anginal 
attacks and deteriorating ability to perform any degree of 
light manual labor.  He alleged that in March 1991 he 
suffered a heart attack while attached to the Naval Hospital 
in Millington, TN.

In a letter dated in May 1993, the Chief of Naval Personnel 
reported that the veteran's disability for which he was 
placed on the Temporary Disability Retired List had 
stabilized, and that his disability was permanent and rated 
as 30 percent disabling, effective June 1, 1993.

In a letter dated in August 1993, Clark M. Dingler, M.D. 
reported that he had been the veteran's family physician for 
many years, and noted that the veteran had suffered a 
myocardial infarction in 1986 and 1990.  Dr. Dingler 
indicated that the veteran had acute angina attacks once or 
twice weekly, which were initiated by extreme pressures in 
the work place, and were controlled with nitroglycerine.  It 
was noted that the veteran's position as Postmaster of a 
large facility with multiple satellite offices and stations 
was very demanding and that his ability to manage these 
responsibilities had significantly diminished over the past 
year.  It was also noted that the veteran was under the care 
of a cardiologist for atherosclerotic coronary artery 
disease, which was complicated by the routine pressures of 
his position.  He also exhibited tachycardia, hypertension, 
pounding heartbeats, and anxiety attacks.  The diagnoses 
included acute stress disorder, coronary artery disease, 
ulcer disease, and hypertension.  Dr. Dingler opined that 
these conditions prohibited the veteran's ability to perform 
and function at an acceptable level in his position of great 
responsibility, and that these conditions were permanent and 
totally disabling.  Dr. Dingler also opined that the veteran 
would suffer further incapacitation in each area, and 
recommended there be no restriction in his off duty 
activities, but that he not be associated with or visit 
postal offices as this was the primary basis for his stress 
disorder and panic/anxiety attacks.  Dr. Dingler recommended 
that the veteran be granted a disability retirement.

In a letter from the U.S. Office of Personnel Management 
dated in December 1993, the veteran was advised that his 
application for disability retirement had been approved.

In January 1994 the veteran and his wife testified at a 
hearing at the RO. The veteran testified that during his 
period of active duty from 1960 to 1963 he was not aware of 
any heart trouble, and that he was hospitalized once, for 
scarlet fever.  He described the heart attack he suffered in 
December 1986 while on a weekend drill, and indicated that 
myocardial infarction was diagnosed.  He further indicated 
that he was hospitalized for approximately a week, and then 
was transferred back home under the care of a cardiologist.  
He testified that he went through a stress test, and that 
after 90 days of light duty, he was returned to full duty 
status, with no restrictions.  He reported having subsequent 
annual physicals and was found to be fit for duty on all of 
them.  He indicated that in February 1991 his unit was 
activated during Desert Storm and that he was certified as 
physically qualified for recall.  He testified that in March 
1991 he was in the field and experienced chest pain, broke 
out in a cold sweat, threw up, and then fainted.  He was 
admitted to the Naval Hospital in Memphis initially, and then 
was evacuated to the Portsmouth Naval Hospital where he 
underwent cardiac catheterization.  He testified that in a 
report from the cardiology unit it was recommended that he be 
physically retired from the Navy.  He was placed on the 
temporary disability retired list, until May 1993 when he 
went back for his first periodic examination and it was 
decided that he would be permanently retired from the Navy.  
He reported that he was hospitalized again in October 1992 
for angina.  He testified that since he went on TDRL, his 
health continued to deteriorate and he started to have 
frequent angina and was hospitalized for angina once, but he 
thought it was another heart attack.  He claimed that since 
August he was having angina attacks a couple of times a week.  
He testified that he was unable to handle his civilian job, 
and had to take an early disability retirement because of his 
condition.  He claimed that since he took disability 
retirement, he was unable to work any kind of job.  In 
addition, he stated that walking created angina pains.  He 
testified that he had no symptoms or indications of heart 
trouble prior to his heart attack in December 1986.  The 
veteran's wife testified that he could not go fishing and 
could not drive.  

In March 1996 the veteran again testified at a hearing at the 
RO, providing essentially the same testimony that he provided 
at the RO hearing in January 1994.  He described the symptoms 
that he had after he was recalled to active duty that led to 
his heart attack, and the treatment that he received in 
service.  He testified that since his discharge from service, 
he continued to have the same types of symptoms, and had 
angina attacks, up to two to four a week, but had not had 
another heart attack.  He testified that between 1986 and 
1991 he had five annual physicals, including EKGs, and that 
they were aware of his previous problem, but he passed all of 
the physicals and was found fit for duty.  He indicated that 
after the heart attack in 1986, he continued to attend summer 
camps during the next four years and did not have heart 
problems or chest pain during that time.  He described the 
circumstances of his recall to active duty in February 1991 
and indicated that his duties were strictly administrative.  
He testified that he after a month on active duty in 1991, he 
had the episode of angina, and claimed he had another heart 
attack.  After he was released from the hospital in 1991 he 
stayed on active duty, but did not perform any duties because 
he was sent on convalescent leave to wait for the Physical 
Evaluation Board results.

A VA treatment record dated in July 1997 notes that the 
veteran was seen for an unrelated medical problem and it was 
noted that he had coronary artery disease and "stable 
angina."

In May 1998 the veteran appeared at the Waco, Texas RO for a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C.  He provided testimony similar to 
that which he provided at hearings in 1994 and 1996.  He also 
testified that during his first period of active duty in 
1960, he was hospitalized for scarlet fever, and claimed that 
a doctor at that time indicated that scarlet fever later led 
to heart conditions and angina.  He indicated that he went on 
monthly weekend drills in the Reserves, and was on a weekend 
drill when he had the heart attack in 1986.  He also reported 
having two week periods of active duty for training every 
year.  He claimed after the heart attack, he was put on three 
months of limited duty and then was given clearance to return 
to full duty status in the Reserves, and returned to having 
weekend drills every month and a two week period of active 
duty for training every year.  He testified that after his 
first heart attack in 1986 he was "cleared" for any cardiac 
medications, but that he was currently on a lot of 
medications.

In September 1998, the Board remanded this matter to the RO 
for further evidentiary development, including obtaining 
treatment records and scheduling the veteran for a VA 
examination by a specialist in cardiology.

In a letter dated in October 1998, the RO requested that the 
veteran furnish the names, addresses, and dates of treatment 
of any physicians, hospitals, treatment centers, or employers 
who may have treated him for his coronary artery disease 
since August 1993.

In a statement dated in October 1998 the veteran responded 
that he received treatment from a heart specialist, Dr. 
Rodney Henry, from 1987 to the present.  Treatment records 
from Dr. Henry note that in June 1996 the veteran underwent 
an EKG which showed the Bruce ETT was negative for chest pain 
or diagnostic ischemic changes, normal heart rate and blood 
pressure response, no significant arrhythmias, and normal 
functional capacity.

On VA examination in April 1999, the VA examiner noted that a 
review of the veteran's records was conducted, and provided a 
detailed description of the medical records contained in the 
veteran's claims folder.  It was noted that the veteran's 
recent problems concerned frequent angina, and that he used 
nitroglycerin spray for his anginal problem.  He reported 
having chest pain whenever he walked a short distance, and 
claimed he had three to four various anginal problems 
throughout the day.  The diagnoses were atherosclerotic 
coronary artery disease, obesity, tobacco abuse, now 
resolved, left ventricular hypertrophy, and type II diabetes 
mellitus.  The VA examiner opined that "the medical 
probability that the [veteran] being reactivated in 1991 
causing his further cardiac problems cannot be completely 
associated with his activation."  It was noted that the 
veteran had atherosclerotic heart disease and coronary artery 
disease since 1986.  The VA examiner also noted that the 
veteran had been hospitalized several times before 
reactivation with problems associated with coronary disease 
and anginal type pain.  The VA examiner indicated that even 
though the veteran was in the Reserves and apparently 
functioning fairly well in his activities, he still had the 
heart disease present when he was activated for Desert Storm, 
even though it may have been asymptomatic.  It was noted that 
the veteran claimed that he was asymptomatic and that his 
activation physical examination was normal and had cleared 
him for duty.  The VA examiner opined that the problems that 
occurred when the veteran was on active duty may have 
occurred even with him being at home, and that they may have 
occurred at any particular time or any particular place 
during that period of time.  The VA examiner could not say 
that the veteran's reactivation caused the heart problems he 
was having. It was noted that the veteran did have 
atherosclerotic coronary artery disease, which was a single 
vessel-type of disease with 50 to 60 percent occlusion or 
narrowing down of the left anterior descending coronary 
artery.  The VA examiner opined that the veteran's coronary 
artery disease was not caused by military activation.  
Diagnoses included hypertension with mild cardiac enlargement 
noted on x-ray and atherosclerotic coronary artery disease.

In May 2000, the veteran again appeared at the Waco, Texas RO 
for a videoconference hearing before the undersigned Member 
of the Board in Washington, D.C., and he essentially 
reiterated the testimony which he provided at hearings in 
1994, 1996, and 1998.  He also testified that while he was in 
the Reserves, he worked for the Post Office as a civilian, 40 
hours per week.  He claimed that when he was recalled back 
onto active duty, he worked 16 to 18 hours a day, which he 
claimed was more stressful than working for the Postal 
Service.  He also testified that he thought that the work he 
did while he was in the Reserves aggravated his heart 
condition.  He thought that he would not have had the 
myocardial infarction if he did not go back on active duty.  
The veteran testified that after he was retired from service 
in 1991, he went back to work for the Post Office, but 
retired from the Post Office within 18 months.  He had not 
worked since then, and claimed that on exertion of any kind 
he had angina pain, and had angina attacks three or four 
times per week.  He testified that he had been treated for 
his heart disease for the past two years by a private doctor 
at the Family First Clinic, and prior to that he was treated 
by his family doctor, Dr. Dingler, for 30 years.  He 
testified that since 1991 he had not had any similar 
episodes, and had not had another heart attack.  He reported 
that he went to the emergency room two months prior, due to 
an anginal attack, and that was the first time since he got 
out of the Navy that he had to go to the emergency room 
because of heart problems.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for coronary artery disease, including 
myocardial infarction.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  The term "active military, 
naval, or air service" includes active duty, and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  Duty, other than full-time duty, performed by the 
Reserves, is considered to be inactive duty for training.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(1).

Moreover, since the Board's June 2000 decision, 38 U.S.C.A. 
§ 101(24) has been amended to provide for service connection 
for an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident sustained during inactive duty 
training.  See 38 U.S.C.A. § 101(24) as amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 301(a), 114 Stat. 1852, __(2000).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law contains new 
sections, to be codified in title 38, United States Code, 
with respect to the duty to assist and the development of 
claims.

In this case, the Board finds that the statement of the case, 
supplemental statements of the case, and the January 2001 
joint motion for remand adequately notified the veteran of 
the information and evidence that was necessary to 
substantiate his claim.  Further, the record does not reflect 
the existence of any lay or medical evidence that has been 
identified by the veteran as pertinent to his claim, and that 
has not already been obtained.  Therefore, the veteran will 
not be prejudiced by the Board's consideration of his claim.  
Accordingly, the Board finds that VA's duty to assist the 
veteran has been satisfied.

The medical evidence of record shows that the veteran 
experienced a myocardial infarction in December 1986 while on 
inactive duty training.  He underwent cardiac catheterization 
in January 1987; at that time, he was diagnosed with mild 
coronary artery disease.  Thereafter, in February 1991, he 
was reactivated for Desert Storm and returned to active duty 
status.  In March 1991, he experienced an episode of anginal 
chest discomfort, radiating to the left jaw, associated with 
diaphoresis, nausea, and vomiting.  He subsequently underwent 
cardiac catheterization.  Thereafter, the Navy determined 
that he was unfit for continued duty and he was retired due 
to atherosclerotic coronary artery disease in May 1991.  An 
April 1999 VA examination report notes findings of 
hypertension with mild cardiac enlargement noted on x-ray and 
atherosclerotic coronary artery disease; the examiner stated 
that the veteran had atherosclerotic heart disease and 
coronary artery disease since 1986.

The Board finds that service connection for coronary artery 
disease with myocardial infarction during the veteran's 
period of inactive duty training in December 1986 is 
warranted.  The veteran experienced a myocardial infarction 
on December 20, 1986, while on inactive duty training, and 
was subsequently diagnosed with mild coronary artery disease.  
Under 38 U.S.C.A. § 101(24), service connection is warranted 
for a disability arising from an acute myocardial infarction 
sustained during inactive duty training.  See 38 U.S.C.A. 
§ 101(24) as amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 301(a), 114 
Stat. 1852, __(2000).  Therefore, service connection for 
coronary artery disease, to include myocardial infarction, on 
this basis is warranted.

Therefore, based on the cumulative evidence of record, the 
Board finds that the evidence now supports the veteran's 
claim for service connection for coronary artery disease, 
including myocardial infarction.


ORDER

Service connection for coronary artery disease, including 
myocardial infarction, is granted.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

